department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number ---------------------- refer reply to cc psi b06 plr-121171-14 date date internal_revenue_service number release date index number ------------------------------ ------------------------------------ ------------------------------ ---------------------------------------------- --------------------------- in re request for extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election pursuant to sec_59 of the internal_revenue_code legend taxpayer state date a date b ------------------------------ ------------------------ -------------- ------------------- --------------------------- dear --------------- this letter responds to a letter dated date a submitted on behalf of taxpayer requesting an extension of time pursuant to sec_301_9100-1 through of the procedure and administration regulations to make an election under sec_59 of the internal_revenue_code and sec_1_59-1 of the income_tax regulations for its taxable_year ending date b to amortize ratably over a 60-month period its intangible_drilling_and_development_costs idc described in sec_263 taxpayer represents that the facts are as follows facts taxpayer is a corporation organized in state taxpayer is engaged in the acquisition exploration development and production of crude_oil natural_gas and natural_gas liquids in north america taxpayer uses the accrual_method for maintaining its books and filing its federal tax returns and taxpayer’s annual_accounting_period is the calendar_year taxpayer intended to make an election under sec_59 and sec_1_59-1 for its taxable_year ending date b to amortize ratably over a 60-month period its intangible_drilling_and_development_costs described in sec_263 however taxpayer did not timely plr-121171-14 file its tax_return for the taxable_year ending date b or timely file an extension as a consequence taxpayer cannot timely make an election under sec_59 for its taxable_year ending date b taxpayer has made representations explaining why the tax_return and thus the election under sec_59 were not timely filed additionally taxpayer represents that it acted reasonably and in good_faith within the meaning of sec_301 b and that granting relief will not prejudice the interests of the government law and analysis sec_59 allows a taxpayer to deduct ratably over a specified period any qualified_expenditure to which an election under sec_59 applies sec_59 includes in the definition of qualified_expenditure any amount which but for an election under sec_59 would have been allowable as a deduction determined without regard to sec_291 for the taxable_year in which paid_or_incurred under sec_263 relating to intangible drilling and development_expenditures sec_59 allows a taxpayer to deduct intangible drilling and development_expenditures ratably over the 60-month period beginning with the month in which such expenditure was paid_or_incurred sec_59 specifically prohibits the deduction of the qualified_expenditures under any other section of the code if this option is elected sec_59 allows a taxpayer to make an election under sec_59 for any portion of any qualified_expenditure sec_1_59-1 prescribes the time and manner of making the election under sec_59 according to sec_1_59-1 an election under sec_59 shall only be made by attaching a statement to the taxpayer's income_tax return or amended_return for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins the taxpayer must file the statement no later than the date prescribed by law for filing the taxpayer's original income_tax return including any extensions of time for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins under sec_301_9100-1 the commissioner in exercising the commissioner's discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-1 through to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 plr-121171-14 sec_301_9100-2 allows automatic extensions of time for making certain elections sec_301_9100-3 allows extensions of time for making elections that do not meet the requirements of sec_301_9100-2 the commissioner will grant requests for relief under sec_301_9100-3 when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under sec_301_9100-3 before the failure to make the regulatory election is discovered by the internal_revenue_service or the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in part that a taxpayer is deemed to have not acted reasonably or in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 of this chapter and the new position requires or permits a regulatory election for which relief is requested the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election or the taxpayer uses hindsight in requesting relief sec_301_9100-3 provides in part that the government's interests are considered prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money additionally sec_301_9100-3 provides in part that the government's interests ordinarily are prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under sec_301_9100-3 conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 through have been satisfied accordingly the commissioner grants taxpayer an extension of time of calendar days from the date of this letter to make the election under sec_59 and sec_1_59-1 for its taxable_year plr-121171-14 ending date b to deduct ratably over a 60-month period its intangible_drilling_and_development_costs described in sec_263 the sec_59 election must comply with the requirements of sec_1_59-1 sec_1_59-1 requires in part that an election under sec_59 be made by attaching a statement to the taxpayer's income_tax return or amended_return for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins the statement must include the taxpayer's name address and taxpayer_identification_number and the type and amount of qualified_expenditures identified in sec_59 that the taxpayer elects to deduct ratably over the applicable_period described in sec_59 taxpayer should attach a copy of this letter to the tax_return we have enclosed a copy for that purpose this letter_ruling does not grant an extension of time for filing taxpayer's federal_income_tax return for the taxable_year ending date the rulings contained in this letter are based upon information and representations submitted by taxpayer and taxpayer’s representative and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code and the regulations thereunder specifically we express or imply no opinion on whether taxpayer satisfies the requirements of sec_263 or sec_59 this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-121171-14 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to taxpayer's authorized representative we are also sending a copy of this letter to the appropriate industry director lb_i a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely associate chief_counsel passthroughs and special industries by _______________________________ brenda m stewart senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
